DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
	Claims 10, 12-15 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/22/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “minimum value”. It is unclear what specific value would be considered as the minimum value. Thus, for the purpose of examination, the minimum value is the farthest distance the electrode assembly would slide or go when press fitting the electrode assembly into the case main body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Minagata et al (PG pub 20160056495), and further in view of Okuda et al (PG pub 20160064714) and Uh (PG Pub 20110143191) and Shikawa et al (JP2015015217, provided in the IDS)
Regarding claim 10, Minagata teaches a battery cell comprising:
an electrode assembly in which a plurality of negative electrodes 22  each including a negative electrode active material layer and a plurality of positive electrodes 21 each including a positive electrode active material layer are stacked alternately with separators located in between, wherein, as viewed in a stacking 
a case main body 12  that accommodates the electrode assembly [fig 1
a lid member 13 that closes an opening of the case main body [fig 1],
positive and negative electrode terminals  51, 52 secured to the lid member [fig 1]
positive and negative electrode conductive members 61, 62 each joined to the tab group and the electrode terminal of the same polarity [fig 1]
a bottom surface that is formed by bottom-side edges of the negative electrodes and bottom-side edges of the separators and is opposed to an inner bottom surface of the case main body, and
a pair of flat surfaces on opposite ends of the electrode assembly in the stacking direction [fig 1]
a pair of side surfaces that are formed by side edges of the negative electrodes and side edges of the separators and are connected to the bottom surface and flat surfaces on opposite ends in the stacking direction [fig 2 5],
the case main body includes a bottom wall that is opposed to the bottom surface of the electrode assembly and forms the inner bottom surface, long side walls 
the power storage apparatus includes an inside corner at an intersection between an inner surface of each side wall and the inner bottom surface of the bottom wall, the inside corner being rounded as viewed in the stacking direction of the electrode assembly [fig 1 5]

a direction in which a straight line that is orthogonal to the inner bottom surface of the case main body extends is referred to as a depth direction [fig 1 5]
the power storage apparatus includes a gap in the case main body, the gap being formed by separating the bottom surface of the electrode assembly 37 and the inner bottom surface of the case main body from each other in the depth direction [fig 5]
a dimension of the inside comer in the depth direction is referred to as an inside corner dimension [fig 1]
the method comprising:
manufacturing a lid terminal assembly in which the lid member, the positive and negative electrode terminals, and the positive and negative electrode conductive members are integrated [fig 1 5];
joining each conductive member and the associated tab group of the same polarity to integrate the lid terminal assembly and the electrode assembly [fig 1 5];
press-fitting the electrode assembly into case main body such that the positive electrode tab group and the negative tab group 41, 42 are compressed in the depth direction and are bent [fig 3-4  para 21-22]
press-fitting the electrode assembly into the case main body such that even if force is applied in the depth direction, a dimension from an outer surface of the lid member to the bottom surface of the electrode assembly in the depth direction stays at a minimum value where the minimum value of the dimension in the depth direction being a dimension when both the tab groups are bent until they are compressed to a maximum degree in the depth direction [fig 1 3-4]; and press-fitting the electrode assembly into the case main body [fig 1 5].

    PNG
    media_image1.png
    407
    793
    media_image1.png
    Greyscale

Minagata et al teaches the claimed limitation, but Minagata et al does not teach a bottom-side edge and the side edges of each positive electrode having structure as claimed.

a bottom-side edge and the side edges of each positive electrode are located inward of the bottom-side edge and the side edges of each negative electrode as viewed in the stacking direction [fig 2]
the separator includes a surplus section that projects from the bottom-side edge and the side edges of each positive electrode in a surface direction of the separator [fig 2]
a dimension of the surplus section in the depth direction is referred to as a surplus section dimension [fig 2].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the positive electrode group of Minagata et al to be the same of Okuda et al for limiting short circuit [para 63].
As for combination, modified Minagata et al teaches:
a bottom-side edge and the side edges of each positive electrode are located inward of the bottom-side edge and the side edges of each negative electrode as viewed in the stacking direction
the separator includes a surplus section that projects from the bottom-side edge and the side edges of each positive electrode in a surface direction of the separator
a dimension of the surplus section in the depth direction is referred to as a surplus section dimension
Modified Minagata et al teaches the claimed limitation, but minagata et al does not teach the surplus section dimension and dimension of the gap as claimed. It is noted that the value of 
Okuda et al teaches the protrusion 30 or the surplus section dimension being controlled or adjusted for preventing the short circuit [para 60-63].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify adjust the surplus section dimension such that the surplus section dimension and the dimension of gap arrive the claimed range as taught by Okuda et al for preventing or limiting the short circuit [para 60-63].
Modified Minagata et al teaches electrode assembly including the insulation layer 70b, but modified Monagata et al does not teach a dimension of the electrode assembly in the stacking direction before being accommodated in the case main body is thicker than a distance between inner surfaces of the long side walls.
Uh et al teaches a battery comprising electrode assembly where electrode assembly includes the insulation case 70 which has the dimension before being accommodated in the case 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the dimension of insulation layer 70b of electrode assembly of modified Minagata et al to be the same of Uh et al for excellent electrical insulation [para 36] and preventing the insulation layer from inclined toward one of long side surface when the insulation layer is inserted into the case [para 35]. As for combination, a dimension of the electrode assembly in the stacking direction before being accommodated in the case main body is thicker than a distance between inner surfaces of the long side walls.
Modified Minagata et al teaches the bottom surface of the electrode assembly and the inner bottom surface of the case main body being spaced in a depth direction  (by an insulating layer 70a [fig 5] and the inside corner having a radius, but modified Minagata et al does not teach the bottom surface of the electrode assembly and the inner bottom surface of the case having structure as claimed.
Shikawa et al teaches a power storage device including a foaming layer or insulating layer 36 which is separated the bottom surface of the electrode assembly and the inner bottom surface of the case where the thickness of the layer 36 is the gap between the bottom surface of the electrode assembly and the inner bottom surface of the case in the depth direction. Also, Shikawa et al teaches the dimension or the size of the layer 36 being freely set for preventing the dislocation of the electrode assembly and the case wall [para 43 abstract].
 
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by 

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify control the gap between the  the bottom surface of the electrode assembly and the inner bottom surface of the case in the depth direction  by controlling the thickness of the insulating layer to arrive the claimed range as taught by Shikawa et al for preventing the dislocation of the electrode assembly and the case wall [para 43 abstract].

Regarding claim 12, modified Minagata et al teaches joining the lid member and the case main body with each other with the dimension from the outer surface of the lid member to the bottom surface of the electrode assembly in the depth direction being the minimum value [fig 2 5].



Regarding claim 13, modified Minagata et al teaches:
forming the separators as bag-shaped separators, each of the bag-shaped separators accommodating one of the positive electrodes and including a pair of 

welding weldable parts of the projecting sections along the entire length in the depth direction to form the surplus section that projects from the bottom-side edge [abstract, Okuda et al]

Regarding claim 14, Modified Minagata et al teaches the claimed limitation, but minagata et al does not teach the surplus section dimension, the inside corner dimension and dimension of the gap as claimed. It is noted that the value of the inside corner dimension and the dimension of gap are depended on the surplus section dimension or three dimension are depended on each other.
Okuda et al teaches the protrusion 30 or the surplus section dimension being controlled or adjusted for preventing the short circuit [para 60-63].
The court has held that absent evidence of criticality or unexpected results, optimization of a result effective variable will not support the patentability of subject matter encompassed by the prior art."[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP§ 2144.05, II.).

Therefore, absent the showing of criticality or unexpected results, it would be obvious to one of ordinary skill in the art to modify adjust the surplus section dimension such that the surplus section dimension, the inside corner dimension and the dimension of gap arrive the claimed range as taught by Okuda et al for preventing or limiting the short circuit [para 60-63].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Minagata et al (PG pub 20160056495), and Okuda et al (PG pub 20160064714) and Uh (PG Pub 20110143191) and Shikawa et al (JP2015015217) and further in view of Ehara (PG Pub 20140004408).
Regarding claim 15, modified Minagata et al teaches the electrode assembly being inserted or press-fit into the case main body, but modified Minagata et al does not teach an image of the bottom surface of the electrode assembly being performed to check the dimension of the gap.
Ehara teaches a battery cell comprising an image inspection being used to detect the position of the member 45 [para 49].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify have the image inspection of Ehara to detect the position of the bottom surface of the electrode assembly while press –fit the electrode assembly of modified Minagata et al for checking the location or position of the bottom surface of the electrode assembly to arrive the desired gap.
Response to Arguments


Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/UYEN M TRAN/Primary Examiner, Art Unit 1726